DETAILED ACTION
	Claims 1, 6, 7, and 10-17 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 1, lines 14 and 16, please replace each instance of “oxlato” with “oxalato”


	Allowable Subject Matter
Claims 1, 6, 7, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an electrolyte comprising salts of Cs or Rb made of the formula 1 and lithium bis oxalato phosphate at a weight ratio of 1:1 to 1:4.
Prior art Li et al. (US 2008/0286649) teaches a battery electrolyte additive that may comprise Cs(CF3SO2)2N.  Li does not teach that the electrolyte contains lithium bis oxalate phosphate at a weight ratio of 1:1 to 1:4.  In addition, applicant’s examples show synergy between the two electrolyte additives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729